Case 1:20-cv-00510-MAC-ZJH Document 3 Filed 01/04/21 Page 1 of 2 PageID #: 16




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


DARREL RAY LYNCH,                                §
                                                 §
                 Movant,                         §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:20-CV-510
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
                 Respondent.                     §

                     MEMORANDUM ORDER ADOPTING THE
               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Movant, Darrel Ray Lynch, a federal prisoner currently confined at the Jefferson County

Jail, proceeding pro se, filed this motion to vacate, set aside, or correct sentence pursuant to 28

U.S.C. § 2255.

          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the motion to vacate, set aside, or correct

sentence without prejudice to movant’s right to re-file once his appeal is complete (docket entry

no. 2).

          The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.
Case 1:20-cv-00510-MAC-ZJH Document 3 Filed 01/04/21 Page 2 of 2 PageID #: 17




                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendations.

       SIGNED at Beaumont, Texas, this 4th day of January, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                2
